Exhibit 10.13
 
November 18, 2010


Burnham Hill Advisors LLC
590 Madison Avenue, 5th Floor
New York, NY 10022


Re:           Amendment No. 2 to the Consulting Agreement dated August 20, 2010


To Whom It May Concern:


Reference is made to the Consulting Agreement for Services between Bond
Laboratories, Inc. (“Bond Labs” or the “Company”) and Burnham Hill Advisors LLC
(“BHA”) dated August 20, 2010 (the “Agreement”), as amended by that certain
Amendment No. 1 to the Consulting Agreement dated September 15, 2010 (the “First
Amendment” and together with the Agreement, the “Amended Agreement”). This
letter (the “Second Amendment”) supplements certain of the terms contained in
the Amended Agreement as provided below.


As consideration for services rendered, the receipt and sufficiency of which are
hereby agreed and acknowledged, the Company and BHA hereby agree to supplement
the Amended Agreement as follows:


Certain warrants as identified on Exhibit A attached hereto (the “Warrants”)
issued to BHA and its registered assigns (the “Holders” and each a “Holder”) in
connection with that certain Consulting Agreement for Services between the
Company and BHA dated August 20, 2009 shall be exchanged into that number of
validly issued, fully paid and non-assessable shares of Common Stock of the
Company as is determined by dividing (a) the total number of shares of Common
Stock into which such Holder’s Warrants with an exercise price equal to $0.35
may be exercised by (b) 1; plus dividing (x) the total number of shares of
Common Stock into which such Holder’s Warrants with an exercise price equal to
$0.50 may be exercised by (y) 1.5.  Any fractional shares of Common Stock shall
be rounded to the nearest whole number.


This Second Amendment amends and modifies the Amended Agreement, which remains
in full force and effect as to matters not discussed herein. In the case of any
inconsistency or conflict between the provisions of this Second Amendment and
the provisions of the Amended Agreement, the provisions of this Second Amendment
shall govern.


IN WITNESS WHEREOF, the Company has executed and delivered this Second Amendment
as of the date first written above.


BOND LABORATORIES, INC.
 


By:           /s/ John Wilson                                
Name:           John Wilson
Title:           Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 

Holder                                            $0.35 
Warrants                           $0.50 Warrants                          Total
Shares         Abrams, Michael
375,000                                           
375,000                                            625,000         Adelman,
Jason                 187,500                                           
87,500                                                       245,834        
Liss, Michael                   
187,500                                           
87,500                                                       245,834        
BHA                                 75,000                                
75,000   125,000          Total                                
825,000                                           
625,000                                            1,241,668        

                            
